Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 2-9, 12, 13 have been amended as follows (additions indicated by underline, deletions by 

Claim 2 The display apparatus comprising a backlight including the 

Claim 3 The display apparatus comprising a backlight including the 

Claim 4 The display apparatus comprising a backlight including the 

Claim 5 The display apparatus comprising a backlight including the 

Claim 6 The display apparatus comprising a backlight including the 3·3H2O, Na2SO4·10H2O, NaCH3COO·3H2O, CaBr2·6H2O, Na2HPO4·12H2O, Zn(NO3)2·nH2O, Na2S2O3·5H2O and Cd(NO3)2·4H2O.  

Claim 7 The display apparatus comprising a backlight including the 

Claim 8 The display apparatus comprising a backlight including the 

Claim 9 The display apparatus comprising a backlight including the 
 
Claim 12 The method for preparing the display apparatus comprising a backlight including a color conversion film of Claim 11, wherein the forming of a color conversion functional layer includes: preparing a resin solution in which a resin, a solvent, the microcapsule phase change material, the light diffusing particles and an organic fluorescent dye are mixed; forming the color conversion functional layer by coating the resin solution on the substrate film; and drying the color conversion functional layer formed on the substrate film.  

Claim 13 The method for preparing the display apparatus comprising a backlight including a color conversion film of Claim 11, wherein the forming of a color conversion functional layer includes: forming a color conversion layer including light diffusing particles on the substrate film; and forming a phase transformation layer including the microcapsule phase change material on the color conversion layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879